Title: To George Washington from William Heath, 10 February 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West point Feb. 10. 1781.
                        
                        I have been honored with yours of the 7th and have sent orders to Capt. Welles to relieve the Garrison of the
                            Block house at Dobbs ferry, agreeable to your directions. I have the honor to be with the greatest respect Your
                            Excellency’s Most obedient servant
                        
                            W. Heath
                        
                        
                            P.S. I am this moment honored with yours of the 9th to which I shall shortly attend.
                        
                        
                            W. H.
                        
                    